determination whether withdrawal was warranted for an abuse of
                 discretion, Molina   V.   State, 120 Nev. 185, 191, 87 P.3d 533, 538 (2004).
                             Even assuming, without deciding, that the doctrine of laches
                 did not preclude consideration of Felix's motion, he is not entitled to relief
                 because "Padilla does not have retroactive effect."          Chaidez v. United
                 States, 568 U.S. „ 133 S. Ct. 1103, 1105 (2013). We reject Felix's
                 assertion that his case is not final because the instant motion is
                 tantamount to a direct appeal. Moreover, the record does not demonstrate
                 that Felix was affirmatively misadvised of the immigration consequences
                 of pleading guilty. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.



                                                                                        J.
                                                        Hardesty



                                                         Douglas



                                                         Cherry
                                                               Chut                     J.



                 cc: Hon. James M. Bixler, District Judge
                      Law Offices of Anthony D. Guenther, Esq.
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    e